Citation Nr: 0511227	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  04-37 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1973.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision that denied service 
connection for hepatitis C, and denied entitlement to 
nonservice-connected pension benefits.  The veteran filed a 
notice of disagreement (NOD) in June 2004.  The RO issued a 
statement of the case (SOC) in August 2004, and the veteran 
filed a substantive appeal in October 2004.

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.


REMAND

On his VA Form 9, received in October 2004, the veteran 
requested a hearing before a Veterans Law Judge in 
Washington, D.C.  In a March 2005 letter, the Board notified 
the veteran that he was scheduled to appear at a hearing on 
April 25, 2005.  In response to that letter, the veteran 
submitted a written request that the hearing be postponed 
until after July 18, 2005; he also requested a 
videoconference hearing.

Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules the veteran for 
videoconference hearings, a remand of these matters to the RO 
is warranted.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge at the earliest available 
opportunity after July 18, 2005, pursuant 
to the veteran's request.  The RO should 
notify the veteran and his representative 
of the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2004).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




